Citation Nr: 0328829	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  98-00 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for thoracic 
degenerative arthritis.

2.  Entitlement to an increased evaluation for low back pain 
with L5-S1 radiculopathy.

3.  Entitlement to an increased evaluation for hypertension 
with atherosclerotic disease.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On August 19, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Arrange for the veteran to be 
afforded an orthopedic examination to 
determine the extent of his thoracic and 
lumbosacral spine disorders.  Send the 
claims folder to the examiner for review.  
The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
range of motion, any evidence of lumbar 
or thoracic ankylosis, characteristic 
pain on motion, muscle spasm on extreme 
forward bending, loss of unilateral 
lateral spine motion in a standing 
position, listing of the whole spine to 
the opposite side, a positive 
Goldthwaite's sign, a marked limitation 
of forward bending in a standing 
position, a loss of lateral motion with 
osteo-arthritic changes, a narrowing or 
irregularity of joint space, abnormal 
mobility on forced motion, sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, to include the frequency of such 
symptoms, as well as evidence of 
functional loss and evidence of disuse, 
and abnormal excursion of movement.  The 
examiner must also state to what extent 
the veteran's range of motion deviates 
from the norms (i.e. mild, moderate, 
severe).  

Furthermore, the examiner must report the 
degree of any limitation on normal 
thoracic and lumbosacral functioning 
caused by pain, and provide a complete 
and detailed discussion with respect to 
any weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion.  In this regard, rather 
than simply reporting that pain on motion 
is present, the examiner must describe 
the effect, if any, of the veteran's pain 
on function and movement of the thoracic 
and lumbar spine.  The examiner must 
ascertain whether there is additional 
motion lost due to pain on use or during 
exacerbation of the disabilities.  The 
examiner must evaluate whether flare-ups 
of the disorders cause additional 
limitation of motion.  If feasible, these 
determinations should be expressed in 
terms of degrees of additional loss of 
range of motion.  If prolonged use does 
not cause weakened movement, excess 
fatigability, or incoordination, or if 
flare-ups do not cause an additional loss 
of range of motion, or if any such 
additional loss of range of motion cannot 
be expressed in degrees, then the 
examiner must so state for the record.  
It must be specifically noted in the 
examination report if any complaints 
noted in the history provided by the 
veteran do not comport with or relate to 
either the physical findings on 
examination or the general nature of the 
current disability.  Complete reasons and 
bases must accompany any opinion offered.  
Any report prepared should be typed. 

2.  Also arrange for the veteran to be 
afforded an examination to determine the 
extent of his hypertension with 
atherosclerotic disease.  Send the claims 
folder to the examiner for review.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner must indicate if medication is 
necessary to control hypertension, 
whether his diastolic pressure is 
consistently 110 or greater, and whether 
his systolic pressure is consistently 200 
or greater.  Any indicated diagnostic 
tests and studies should be accomplished, 
to include treadmill exercise testing, if 
feasible, and an electrocardiogram, 
echocardiogram, or x-ray to indicate any 
evidence of cardiac hypertrophy or 
dilatation.  If a treadmill exercise test 
cannot be done for medical reasons, the 
examiner's estimation of the level of 
activity, expressed in metabolic 
equivalents and supported by examples of 
specific activities, that result in 
cardiac symptoms is acceptable.  However, 
the examiner must document in the 
examination report that exercise testing 
could not be performed for medical 
reasons.  The examiner should also 
comment upon the presence or absence of 
any left ventricular dysfunction.  The 
veteran's cardiac ejection fraction must 
be reported.  Complete reasons and bases 
must accompany any opinion offered.  Any 
report prepared should be typed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





